 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9

10                            EASTERN DISTRICT OF CALIFORNIA
11
     RP GOLDEN STATE MANAGEMENT,                   Case No. 1:19-cv-00600-DAD-JLT
12
                 Plaintiff,                        [PROPOSED] ORDER EXTENDING NON-
13                                                 EXPERT DISCOVERY DEADLINE TO
          v.                                       JUNE 12, 2020
14                                                 (Doc. 20)
   OHIO SECURITY INSURANCE
15 COMPANY,

16               Defendants.
17

18        Based upon the stipulation of the parties, the Court ORDERS:

19        1.     The parties SHALL complete all non-expert discovery no later than June 12, 2020.

20
     IT IS SO ORDERED.
21

22     Dated:   March 19, 2020                           /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
